PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 12/933,231
Filing Date: 13 Dec 2010
Appellant(s): Kolbe et al.



__________________
Heribert F. Muensterer
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 8/27/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 1/29/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant's arguments filed 8/27/2021 have been fully considered but they are not persuasive. 
The Examiner specifically notes that the rejection of claims 50-54 over Wei (US 2005/0187211) in view of Bell et al. (WO 2007/019719) mirrors the rejections affirmed by the PTAB on 12/16/2019.  Specifically, the method of claim 50 recites “and/or” with regards to the use of (1R,2S,5R)- 2-isopropyl-5-methyl-N-(2-(pyridin-2-yl)ethyl)cyclohexanecarboxamide, which claim 30 (now cancelled) also recited as the active species utilized (see claim set filed 1/13/2017).
Appellant argues that there is nothing in Bell which teaches or suggests that any of the compounds disclosed therein has a duration of action which comes even only close to the duration of action exhibited by the tested compound of Wei.  However, Bell et al. expressly disclose the claimed compound (p. 3, and Ex. 2), and teach compounds of the application are "both surprisingly strong and long lasting" (p. 1, and see also p. 3, which describes the high cooling effect and the longevity of this effect exhibited by the compounds taught therein as distinguishing features over prior art coolants.). Bell et al. 
Appellant argues that the only duration of action (longevity) data (as measured in the mouth, where duration of action is difficult to quantify according to Wei) is provided in Table 2 of Bell.  In response to Appellant's argument that the references fail to show certain features of appellant’s invention, it is noted that the features upon which appellant relies (i.e., longevity) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Further, the Examiner notes regarding duration of action, any properties exhibited by or benefits provided by the composition are considered inherent, absent evidence to the contrary, and are not given patentable weight over the prior art. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties Appellant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01.
In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In the instant case, it would have been obvious to a person of ordinary skill in the art to modify the method of Wei by using the N-aryl-Carboxamide compound (1R,2S,5R)- 2-isopropyl-5-methyl-N-(2-(pyridin-2-yl)ethyl)cyclohexanecarboxamide (with or without menthoxypropandiol) in combination with or in place of the N-(Substituted-aryl-alkyl)-cycloalkyl carboxamide compound to improve the duration of alleviation of itching, pain, and inflammation of the applied ointment. One would have been motivated do so with a reasonable expectation of success because (1R,2S,5R)- 2-isopropyl-5-methyl-N-(2-(pyridin-2-yl)ethyl)cyclohexanecarboxamide was identified as producing significantly longer perception of cooling than other known cooling agents, including "the best cooling agent of the prior art", as taught by Bell et al., and because the perception of cooling suppresses the perception of itch and pain, as taught by Wei. Also, a person of ordinary skill in the art would have reasonably expected (1R,2S,5R)- 2-isopropyl-5-methyl-N-(2-(pyridin-2-yl)ethyl)cyclohexanecarboxamide to inhibit the perception of itch and paraesthesia in the skin because the compound is described as producing an intense cooling effect and not as producing harsh or irritating sensations. With respect to the combination of cooling compounds, the skilled artisan would have had a 
Appellant argues that one of ordinary skill in the art would not have been motivated to employ a compound according to Bell in the method of Wei as the compound used in the method of Wei has a longer duration of action than any of the compounds disclosed in Bell.  However, this is not found to be persuasive as "[a] known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).  Further, Bell et al. expressly disclose the claimed compound (p. 3, and Ex. 2), and teach compounds of the application are "both surprisingly strong and long lasting" (p. 1, and see also p. 3, which describes the high cooling effect and the longevity of this effect exhibited by the compounds taught therein as distinguishing features over prior art coolants.). Bell et al. teach that the cooling effect is detected on the skin (p. 3), and teach application to the skin via a cream, salve or spray (pp. 3 and 4 and claim 5). The compound of Ex. 2 is described as producing an intense cooling sensation, with no burning (Ex. 6 and 7) and that newly developed cooling compounds, including the claimed compound, were identified as producing significantly longer perception of cooling than other known cooling agents.  Further, there is nothing in Bell which criticizes, discredits, or otherwise discourages the use of the compounds as useful as a cooling agent in anti-itch or sunburn creams.  

Appellant argues that Rovner does not teach that EVERCOOL 180 has a three hour duration. Appellant argues that the statement in Rovner that “[t]here’s nothing else in the world that’s even close to that” is clearly incorrect as well as Wei published well before (more than 2 years before).  However, the rejection of record relies upon the fact that  it would have been obvious to a person of ordinary skill in the art to modify the method of Wei and Bell et al. by using the cyanomethyl substitution of N-arylssalkyl-carboxamide shown above (i.e. EVERCOOL 180) to improve the duration of alleviation of itching, pain, and inflammation. The skilled artisan would have had a reasonable expectation of success because EVERCOOL 180 was identified as producing significantly longer perception of cooling than other known cooling agents, as taught by Rovner, and because the perception of cooling suppresses the perception of itch and pain, as taught by Wei. Also, the skilled artisan would have reasonably expected EVERCOOL 180 to inhibit the perception of itch and paraesthesia in the skin because the compound modulates TRPM8 activity, as taught by Rovner, and because modulation of ion fluxes via TRPM8 inhibits the perception of itch and discomfort in skin.  
Further, absolute predictability is not required for obviousness. The menthane carboxamide compounds are disclosed as being long lasting and potent. EVERCOOL 180 is taught as being the first of these compounds to be commercialized (p. 4). The expectation of an improvement over previously available products is sufficient motivation for the skilled artisan to select EVERCOOL 180. Proof of efficacy on the skin 
Appellant argues that Rovner is not concerned with topical compositions for alleviating itch, pain, and discomfort of the skin.  However, Rovner expressly teach that cooling compounds are used in shaving cream (p. 1), discusses the work of Furrer as "concerns sensations caused by stimulation of receptors in the skin." (p. 2), and describe activation of TRPM8 receptors in the skin as being perceived as cooling (p. 2). Furthermore, because Wei teaches that the efficacy is achieved with oral or topical preparations (Abstract), an expectation of success based upon a putative effect in toothpaste is reasonable in view of Wei.  Further, this argument was considered the PTAB previously, and not found to be persuasive (see Patent Board Decision 12/16/19 at pp. 7-8).
Appellant argues that this is an unpredictable art and that it is impossible to predict how strong the (cooling) effect of any compound on skin or in the oral cavity is, let alone what the duration of action thereof on the skin is.  However, Rovner expressly teach that cooling compounds are used in shaving cream (p. 1), discusses the work of Furrer as "concerns sensations caused by stimulation of receptors in the skin." (p. 2), and describe activation of TRPM8 receptors in the skin as being perceived as cooling (p. 2). Further, Wei teaches the mechanism for suppression of pain, irritation, and itch is the same activity that results in cooling sensation on normal skin (para. [0007] and 
Appellant argues that argues that de Rijk is unable to cure the deficiencies of Wei, Bell, and Rovner.  However, this is not found to be persuasive for the reasons set forth above.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Melissa L Fisher/Primary Examiner, Art Unit 1611                                                                                                                                                                                                        
Conferees:
/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611 
       
                                                                                                                                                                                                /DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.1